DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed December 20th, 2021 has been entered. Claims 1-19 are pending. Claims 1-11 and 13-19 have been amended by the Applicant. Applicant’s amendments have overcome the claims, abstract objections, and 112 rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12 and 14-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dahl, US 8063334.
Regarding claim 1, Dahl discloses (figs.1-4) a low-voltage circuit breaker (1), comprising at least one fixed contact (2), for each pole, which is electrically connected to a terminal (4) for connection to an electric circuit and a corresponding moving contact (2) which is associable/separable with respect to said fixed contact (2) by means of a rotation of said moving contact (2);

a rotating contact supporting shaft (3) common to all poles, which is functionally connected to an actuation mechanism of the low-voltage circuit breaker (1),
said actuation mechanism (30) comprising a kinematic system operatively connected to an actuation lever for opening/closing operations and provided with opening springs and a tripping shaft (20) for releasing said kinematic system and allowing movement of the kinematic system from a closed position to an open position,
where for each pole a quick acting tip device (10) comprises:
a plunger (12) inserted in a first channel (11) connected to the arc chamber (5) of the corresponding pole, said first channel (11) having a longitudinal axis (labeled in fig.2, below) perpendicular to an axis (labeled in fig.2, below) of said rotating contact supporting shaft (3), said
plunger (12) having a first operative surface (labeled in fig.2, below) subjected to a pressure (P2) of said arc chamber (5) and a second operative surface (labeled in fig.2, below), and a trip lever (25) having a first portion (labeled in fig.2, below) cooperating with said tripping shaft (20) and a second portion (labeled in fig.2, below) cooperating with the second operative surface (labeled in fig.2, below) of said plunger (12).

    PNG
    media_image1.png
    471
    646
    media_image1.png
    Greyscale


Regarding claim 2, Dahl further discloses where said plunger (12) is slidingly movable in said first channel (11) under an action of an overpressure (P2) within said arc chamber (5) between a first resting position and a second operating position in which said plunger (12) urges against the second portion (labeled in fig.2, above)  of said trip lever (25) determining the movement thereof from a normal-operating position to a tripping position in which said trip lever (25) acts on said tripping shaft (20) determining the release of said kinematic system.
Regarding claim 3, Dahl further discloses where said plunger (12) is slidingly movable in said first channel (11) under the action of said trip lever (25) between said second operating positions and said first resting position when said kinematic system moved from an open position to a closed position.
Regarding claims 4 and 12, Dahl further discloses where said arc chamber (5) comprises a second, venting, channel (9) separated from said first channel (11).

Regarding claim 15, Dahl further discloses where said trip lever(25) has a central body (labeled in fig.2, above) pivotally secured on a fixed part (7) of said low-voltage circuit breaker (1), the first portion (labeled in fig.2, above) of said trip lever (25) being a shaped surface of said central body (labeled in fig.2, above), the second portion (labeled in fig.2, above) of said trip lever (25) being an arm protruding from said central body (labeled in fig.2, above).
Regarding claim 16, Dahl further discloses where under an action of said plunger (12) on the arm protruding from said central body (labeled in fig.2, above), said trip lever (25) rotates in a first direction and the shaped surface of said central body (labeled in fig.2, above) urges on said tripping shaft (20).
Regarding claim 17, Dahl further discloses where under an action of said tripping shaft (20) on the shaped surface of said central body (labeled in fig.2, above), said trip lever (25) rotates in a second direction opposite to said first direction, the arm protruding from said central body (labeled in fig.2, above) pushing on the second operative surface (labeled in fig.2, above) of said plunger (12) and moving said plunger (12) from said second operating position to said first resting position.
Regarding claim 18, Dahl further discloses where said plunger (12) has a cylindrical body.
Regarding claim 19, Dahl further discloses where said trip lever (25) and said tripping shaft (20) are rotatably mounted on a respective rotation axis, a rotation axis of said trip lever (25), of said trip shaft (20) and of said rotating contact supporting shaft (3) being parallel to each other and perpendicular to the longitudinal axis (labeled in fig.2, above) of said first channel (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Ahlert, DE 102009015222.
Regarding claims 5 and 13, Dahl fails to explicitly disclose a first and a second fixed contacts and respective corresponding first and second moving contacts which are associable/separable with respect to said first and second fixed contacts by means of a rotation of said first and second moving contacts, a first and a second arc chambers being respectively positioned in correspondence of said first and second fixed contacts, but teaches a plunger being inserted in said first channel  which is connected to one of said first and second arc chambers.
Ahlert discloses (figs.1-6) a switching device (101) where for each pole (115), a first and a second fixed contacts (102) and respective corresponding first and second moving contacts (103) which are associable/separable with respect to said first and second fixed contacts (102) by means of a rotation of said first and second moving contacts (103), a first and a second arc chambers (107) being respectively positioned in correspondence of said first and second fixed contacts (102), said plunger (120) being inserted in said first channel (126) which is connected to one of said first and second arc chambers (107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Dahl with the teaching of the switching device of Ahlert, thereby providing one or more pairs of switching contacts per switching pole, thus ensuring that arc energy in the switching device close to the consumer are higher due to the lower mass moment of inertia of its moving current including the switching contacts
Regarding claim 6, Dahl further discloses where said trip lever (25) is pivotally secured on a fixed part (7) of said low-voltage circuit breaker (1).

Regarding claim 8, Dahl further discloses where under an action of said plunger (12) on the arm protruding from said central body (labeled in fig.2, above), said trip lever (25) rotates in a first direction and the shaped surface of said central body (labeled in fig.2, above) urges on said tripping shaft (20).
Regarding claim 9, Dahl further discloses where under an action of said tripping shaft (20) on the shaped surface of said central body (labeled in fig.2, above), said trip lever (25) rotates in a second direction opposite to said first direction, the arm protruding from said central body (labeled in fig.2, above) pushing on the second operative surface (labeled in fig.2, above) of said plunger (12) and moving said plunger (12) from said second operating position to said first resting position.
Regarding claim 10, Dahl further discloses where said plunger (12) has a cylindrical body.
Regarding claim 11, Dahl further discloses where said trip lever (25) and said tripping shaft (20) are rotatably mounted on a respective rotation axis, a rotation axis of said trip lever (25), of said tripping shaft (20) and of said rotating contact supporting shaft (3) being parallel to each other and perpendicular to the longitudinal axis (labeled in fig.2, above) of said first channel (11).
Response to Arguments
Applicant's amendments and arguments filed December 20th, 2021 have been fully considered. All relevant arguments have been addressed by the new rejections, above.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833